Citation Nr: 1624928	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-39 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for a cervical spine disorder.  

2.  Whether new and material evidence has been received to reopen entitlement to service connection for a lumbar spine disorder, and if so, whether service connection is warranted for the claimed disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

The Board remanded these matters to the RO in December 2015 for further development.  After accomplishing the requested action to the extent possible, the RO continued the denial of each claim as reflected in  March 2016 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The Veteran's appeal originally included the issue of entitlement to service connection for bilateral hearing loss.  On remand, the RO granted the claim in a March 2016 rating decision.  This is a full grant of the benefit sought on appeal with respect to the issue of entitlement to service connection for bilateral hearing loss and therefore, this issue is no longer before the Board.  

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claims for a lumbar spine disorder and cervical spine disorder in a November 1980 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to the November 1980 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cervical spine disorder.

3.  Evidence associated with the claims file subsequent to the November1980 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The November 1980 rating decision that denied the Veteran's service connection claims for a lumbar spine disorder and cervical spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received after the November 1980 rating decision is not new and material, and therefore, the claim for entitlement to service connection for a cervical spine disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The evidence received subsequent to the November 1980 rating is new and material and the claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is reopening the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  Therefore, the benefit sought on appeal is granted in full with respect to reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to the claim to reopen, such error was harmless.  

Regarding claims to reopen, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007) (the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.") and VAOPGCPREC 6-2014. 

A VA letter dated in October 2008 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's claim to reopen service connection for a cervical spine disorder. 

Furthermore, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, a VA examination dated in August 2010, lay statements from the Veteran, and a transcript of the September 2014 Board hearing.

The August 2010 VA examination report shows that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him with respect to his claim for a cervical spine disorder. The examiner documented the results of the evaluation and provided an explanation in support of the opinion.  Therefore, the August 2010 VA examination is adequate for adjudication purposes.

This issue was previously remanded in December 2015 in order to obtain the Veteran's service personnel records and any outstanding VA treatment records from the Tampa VA Medical Center (VAMC) and New Port Richey VA Outpatient Clinic (VAOPC) from August 2010 to the present.  The Veteran's service personnel records were associated with the claims file in February 2016.  VA treatment records from the Tampa VAMC and the New Port Richey VAOPC dated from August 2010 to February 2016 were associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In conclusion, the record presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis for Claims to Reopen 

The Veteran originally filed a service connection claim for a back disorder in May 1980.  A rating decision dated in September 1980 denied service connection for a cervical spine disorder and a lumbar spine disorder on the basis that the evidence of record did not show his back conditions were incurred during service, nor was there any evidence of a re-injury or other aggravation of a preexisting condition.  The relevant evidence of record at the time of the September 1980 rating decision consisted of service treatment records, private treatment records, a VA examination dated in August 1980, and lay statements from the Veteran to include asserting that the onset of his low back and neck pain was during service with recurrent symptoms since discharge from service.  The Veteran did not submit a notice of disagreement with respect to the denial of service connection for a lumbar spine disorder and cervical spine disorder within one year of the September 1980 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

The RO received additional evidence from the Veteran in October and November 1980.  Specifically, the Veteran submitted in October 1980 a duplicate copy of private treatment records that were associated with the claims file in August 1980 prior to the September 1980 rating decision.  The Veteran included a letter from his private physician which documents a history provided by the Veteran's back and neck problems and provides a diagnosis of a lumbar spine and cervical spine disability.  The Veteran also submitted a statement clarifying that he felt his lumbar spine disorder and cervical spine disorder were related to an incorrectly performed spinal tap that was conducted during basic training and that he has experienced symptoms of pain in his back and neck since that incident.  The RO reviewed this evidence and continued the denial of the service connection claim for a back condition in a November 1980 rating decision.  The Veteran did not submit a notice of disagreement with respect to the denial of service connection for a lumbar spine disorder and cervical spine disorder within one year of the November 1980 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the Veteran's service connection claim for a back disorder in September 2008.  The relevant evidence of record received since the November 1980 rating decision includes VA treatment records, a VA examination report dated in August 2010, lay statements from the Veteran, links to medical articles, and a transcript of the September 2014 Board hearing.  

The Veteran's service personnel records were associated with the claims file in February 2016 after the original rating decision denying the Veteran's service connection claim for cervical spine disorder and lumbar spine disorder.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2015).   The service personnel records associated with the claims file do not provide any information with respect to the Veteran's lumbar spine disorder or cervical spine disorder.  Accordingly, the Board concludes that the service personnel records are not relevant to the Veteran's service connection claims for a cervical spine disorder and lumbar spine disorder.  Thus, the Board requires the submission of new and material evidence to consider the Veteran's service connection claims for a cervical spine disorder and lumbar spine disorder.

With respect to the Veteran's claim to reopen entitlement to service connection for a cervical spine disorder, the evidence received since the November1980 rating decision is new in that it was not of record at the time of the decision.  However, the evidence pertaining to the Veteran's service connection claim for a cervical spine disorder received since the January 1980 rating decision is not material, as it does not relate to an unestablished fact.  The recently submitted evidence does not show that the Veteran's current cervical spine disorder is related to active military service.  In this regard, the evidence of record shows that the Veteran is currently being treated for neck pain and he is diagnosed with cervical spine strain.  The Veteran also testified during the Board hearing that his symptoms of a cervical spine disorder began during service with continuous or recurrent symptoms and treatment since discharge from service.  The VA examination dated in August 1980 shows that the Veteran was diagnosed with osteoarthritis of the cervical spine.  He also indicated that the onset of his neck disorder was during service with recurrent symptoms and treatment since discharge from service the present.  See June 1980 claim for service connection and August 1980 VA examination.  Thus, the new evidence is cumulative of the evidence of record at the time of the January 1980 rating decision.  Accordingly, having determined that new and material evidence have not been submitted, the Veteran's request to reopen the claim of entitlement to service connection for a cervical spine disorder is not warranted.

Regarding the Veteran's claim to reopen entitlement service connection for a lumbar spine disorder, the evidence received since the November1980 decision is new in that it was not of record at the time of the decision.  In addition, the Board finds that the new evidence is material with respect to the Veteran's service connection claim for a lumbar spine disorder.  Specifically, the Veteran's representative asserted in a June 2016 Post-Remand Brief that it is highly conceivable that the Veteran's service-connected bilateral knee disabilities caused him to impart uneven stress on his spine, which likely contributed to or, at the very least, aggravated his back condition beyond the normal progression.  In support of this assertion, the representative included links to two medical articles indicating that knee conditions can lead to an altered gait, which places additional load on other joints and that limping would probably aggravate pre-existing back conditions.  This evidence is neither cumulative nor redundant of the evidence of record in November 1980 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., relating the Veteran's current lumbar spine disorder to his service-connected bilateral knee disorder.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a lumbar spine disorder is reopened.  


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for a cervical spine disorder is denied.

New and material evidence having been received; the claim of entitlement to service connection for a lumbar spine disorder is reopened, and the appeal is granted to that extent only.


REMAND

With respect to the Veteran's service connection claim for a lumbar spine disorder, the Veteran was provided with a VA examination in August 2010.  The VA examiner determined that the Veteran's current lumbar spine disorder is less likely as not caused by or a result of a low back injury in service.  The examiner explained that the entrance examination showed that the Veteran had a history of low back problems prior to service.  The Veteran continued to have low back pain while in service on occasion.  There was no specific injury during service.  The examiner determined that the pain was not aggravated by service and his symptoms became worse approximately eight to ten years later.  

The service treatment records show that the Veteran reported that he has or had in the past back trouble of any kind in the April 1968 Report of Medical History as part of his entrance examination.  Nonetheless, the April 1968 enlistment examination reveals that the Veteran's spine was evaluated as clinically normal and the physician did not document that the Veteran had a current lumbar spine condition.  Thus, a lumbar spine disorder was not noted upon entrance into service.  

As a lumbar spine disorder was not noted upon entrance of active duty, the presumption of soundness applies.  Therefore, there must be clear and unmistakable evidence that the Veteran's lumbar spine disorder existed prior to service and was not aggravated by service to rebut the presumption of soundness.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If VA is unable to rebut the presumption of soundness; then it is a claim for service connection based on incurrence of disability in service.  It is unclear based on the examiner's statements whether the examiner used the correct standard that there was "clear and unmistakable evidence" (i.e., obvious, manifest, or undebatable) that a lumbar spine disorder existed prior to service and it was not aggravated by service.  Furthermore, it appears that the examiner relied upon the Veteran's lay statements documented in the April 1968 and August 1969 Report of Medical History forms in determining that the Veteran had a pre-existing back disorder.  In general, lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  The Veteran's representative also asserted that the Veteran's current lumbar spine disorder was caused by or aggravated by the Veteran's service-connected bilateral knee disability due to an altered gait with citation to medical articles.  In light of the foregoing, the Board concludes that the Veteran should be provided with another VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his service connection claim for a lumbar spine disorder.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. After obtaining and associating with the claims file any outstanding evidence, schedule a VA examination by an appropriate medical specialist to evaluate the Veteran's service connection claim for a lumbar spine disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion with respect to the following questions:

a. Whether there is obvious, manifest, and/or undebatable (clear and unmistakable) evidence that the Veteran's current lumbar spine disorder pre-existed the Veteran's active military service.  The examiner must provide an explanation for all conclusions.  

b. If the examiner finds that the lumbar disorder clearly and unmistakably pre-existed active military service, whether there is obvious, manifest or undebatable (clear and unmistakable) evidence that the pre-existing lumbar spine disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.  In this regard, please consider and discuss that the Veteran sought treatment for low back pain during active military service.  The examiner must provide an explanation for all conclusions.  

c. If it is determined that there is no obvious, manifest, and/or undebatable (clear and unmistakable) evidence that the Veteran's lumbar spine disorder existed prior to service and was not aggravated by service, the examiner is further requested to provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current lumbar spine disorder is at least in part related to or had its onset during the Veteran's active military service to include the spinal check/tap that occurred during service. 

The examiner must provide an explanation for all conclusions.  As part of his or her rationale, the examiner should discuss the Veteran's credible lay statement that he experienced low back pain in service with continuous or recurrent symptoms of low back pain from discharge to the present. 

d. If examiner determines that question (c) is not applicable or the answer is negative, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed lumbar spine disorder was at least in part caused by or aggravated (chronically worsened) by the Veteran's service-connected bilateral knee disorder to include as due to an altered gait.  

The examiner must provide a clear explanation for all conclusions to include with respect to whether the Veteran's service-connected right ankle disability aggravated the Veteran's left ankle disorder.  The examiner is also asked to discuss the medical articles cited by the Veteran's representative in the June 2016 Post-Remand Brief.

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


